Citation Nr: 1124766	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for arthritis, claimed as wherever located in the body (other than of the cervical spine or low back), to include the shoulders.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The appellant had active service from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2007, a videoconference hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This matter was previously before the Board in January 2008 and March 2010, at which times it was remanded for further development to comply with VA's duty to assist.  The Board finds that there has been substantial compliance with the remands and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The record shows that in an April 2011 rating decision, the RO granted service connection for degenerative cervical spine disease with grade 1 anteriolisthesis of C7/T1.  The grant of service connection for the Veteran's cervical spine arthritis is considered a full grant of the benefit sought on appeal and that issue is no longer before the Board for appellate consideration.

By an unappealed decision in March 2010, the Board held that new and material evidence had not been received to reopen a claim of entitlement to service connection for a low back disability (to include arthritis).  As such, the matter of service connection for arthritis involving the low back is no longer for Board appellate consideration.  

FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of current arthritic involvement other than of the cervical spine, low back and shoulders.

2.  Entitlement to service connection for cervical spine arthritis was granted in an April 2011 rating decision, and the matter involving low back arthritis was the subject of an unappealed March 2010 Board denial.

3.  Bilateral shoulder arthritis was initially demonstrated years after service and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral shoulder arthritis was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned in the award of the benefit sought.

With respect to the issue on appeal, the agency of original jurisdiction (AOJ) issued VCAA notice letters to the Veteran in December 2004, March 2006, and June 2009 that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, and notified him that a disability rating and effective date will be assigned in the event of award of any benefit sought per Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, complete VCAA notification was not achieved until after the initial AOJ adjudication of the claim.  Nevertheless, the Court in Pelegrini noted that such requirement did not render a rating decision promulgated prior to providing the veteran full VCAA notice void ab initio, which in turn would nullify the notice of disagreement and substantive appeal filed by the veteran.  In other words, Pelegrini specifically noted that there was no requirement that the entire rating process be reinitiated from the very beginning.  Rather, the claimant should be provided VCAA notice and an appropriate amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the timing of the VCAA notice letters was harmless error.  Although complete notice was not provided to the Veteran until after the initial adjudication, the case was readjudicated thereafter, and the Veteran has not been prejudiced thereby.  The content of the notices provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only has the Veteran been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private outpatient treatment records, and VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA examination and opinions with respect to the issue on appeal were obtained in May 2010 and April 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinions obtained in this case are more than adequate, as they are based on detailed and thorough physical examination and the examiner provided a well-supported rationale for the stated opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)(2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

The Veteran asserts that service connection is warranted for arthritis.  In order to establish service connection on a direct incurrence basis the Veteran must provide evidence of a current disability, an in-service injury or disease, and a nexus between the current disability and the in-service injury or disease.  With respect to a current disability, the record reflects that the Veteran has complained of experiencing bilateral shoulder pain since 2007.  The Veteran's May 2010 VA examination report shows that the examiner diagnosed the Veteran with bilateral degenerative joint disease of the shoulders.  There is no evidence that the Veteran has been diagnosed with arthritis of any other joint, other than his cervical spine and low back.  (The Board notes that service connection for cervical spine degenerative disease was granted in an April 2011 rating decision and the issue of low back arthritis was the subject of a prior unappealed March 2010 Board decision.)

With regard to an in-service injury or disease, the Veteran, during his May 2010 VA examination, reported that he began experiencing bilateral shoulder pain after he turned wrong while lifting supplies onto military trucks.  His service treatment records show that on September 11, 1980, he complained of experiencing shoulder pain for two months.  No diagnosis was provided at that time.  A September 19, 1980 service treatment record shows that the Veteran had full range of motion in his shoulders and no dislocation was present.  The examiner's assessment was that the Veteran had a "normal exam again." 

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Board finds that Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experienced bilateral shoulder pain during and since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  See also, Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing loud noises in service and witnessing events).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this case, the Board finds no reason to believe that the statements of the Veteran of bilateral shoulder pain in service and since service are less than credible.  Indeed, such statements are consistent with the Veteran's service treatment records which show that he complained of experiencing bilateral shoulder pain for two months during service.

However, the competent clinical evidence of record does not show that the Veteran's current bilateral shoulder arthritis is etiologically related to his in-service bilateral shoulder symptomatology.  In this regard, in a May 2010 VA examination report, VA examiners, after a review of the Veteran's claims file, opined that the Veteran's current bilateral shoulder degenerative joint disease was not due to service.  In reaching this conclusion, the examiners indicated that:

There was only one note mentioning shoulder pain in the CFile and it was treated as a muscle strain.  Xrays taken today of the shoulders show mild degenerative changes consistent with age.

In an April 2011 addendum to the May 2010 VA examination report, the examiners from the May 2010 examination further clarified the prior opinion by stating that, "As there are no repeated injuries to the shoulders...the degenerative changes are typical for age of this veteran and not caused by the service."

The Board finds that such opinions are competent, probative medical evidence as to whether the Veteran's current bilateral shoulder arthritis is related to his reported in-service shoulder symptomatology.  Therefore, in the absence of any competent evidence to the contrary, the Board finds that the preponderance of the evidence is against a grant of service connection on a direct incurrence basis for the Veteran's current bilateral shoulder degenerative joint disease.
 
The Veteran could be entitled to a grant of service connection on a presumptive basis, if his arthritis became manifest to a degree of 10 percent or more within one year from the date of termination of his period of service.  In this case, there is no evidence that the Veteran's current arthritis was manifested to a compensable degree within one year of his 1991 separation from service.  Hence, the Board finds that the preponderance of the evidence is against a grant of service connection on a presumptive basis.

In conclusion, for the reasons discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for arthritis (other than of the cervical spine and low back), to include the shoulders.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and it must be denied.


ORDER

Entitlement to service connection for arthritis, claimed as wherever located in the body (other than of the cervical spine and low back), to include the shoulders, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


